Exhibit 10.3
Execution Version
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 19, 2010,
among PRG-SCHULTZ INTERNATIONAL, INC., a Georgia corporation (“PRGX”), and
PRG-SCHULTZ USA, INC., a Georgia corporation (collectively, the “Borrowers”),
the other direct and indirect Subsidiaries of PRGX signatory hereto and each
other direct or indirect Subsidiary of PRGX hereafter a party hereto (Borrowers,
each such Subsidiary of PRGX a party hereto and each other such Subsidiary
hereafter becoming a party hereto shall be collectively known as the “Grantors”,
and individually as a “Grantor”), in favor of SUNTRUST BANK, in its capacity as
the administrative agent (the “Administrative Agent”), for the several banks and
other financial institutions and lenders (the “Lenders”) from time to time party
to the Revolving Credit and Term Loan Agreement, dated as of the date hereof, by
and among the Borrowers, the Administrative Agent, the Lenders, and SunTrust
Bank, as Issuing Bank (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) and for the other Secured Parties.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility in favor of and extend term loans to the
Borrowers and the Issuing Bank has agreed to establish a letter of credit
subfacility to the Borrowers; and
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank and the Lenders under the Credit
Agreement that the Grantors enter into this Agreement to secure all Obligations,
and the Grantors desire to satisfy such condition precedent;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     SECTION 1. Definitions. Capitalized terms defined in the Credit Agreement
and not otherwise defined herein, when used in this Agreement shall have the
respective meanings provided for in the Credit Agreement. The following
additional terms, when used in this Agreement, shall have the following
meanings:
          “Account Debtor” shall mean any person or entity that is obligated
under an Account.
          “Accounts” shall mean all “accounts” (as defined in the UCC) now owned
or hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, and, in any event, shall mean and include, without limitation, (a) all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to any Grantor arising from the sale or lease
of goods or other property by any Grantor or the performance of services by any
Grantor (including, without limitation, any such obligation which might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction, and specifically including, without limitation,
any unbilled accounts on the books and records of any Grantor due and owing to
such Grantor but not yet evidenced by an invoice, purchase order or similar
document), (b) all of each Grantor’s rights in, to and under all purchase and
sales orders for goods, services or other property, and all of each Grantor’s
rights to any goods, services or other property represented by any of the
foregoing (including returned or repossessed goods and unpaid sellers’ rights of
rescission, replevin, reclamation and rights to stoppage in transit), (c) all
monies due to or to become due to any Grantor under all contracts for the sale,
lease or exchange of goods or

 



--------------------------------------------------------------------------------



 



other property or the performance of services by any Grantor (whether or not yet
earned by performance on the part of such Grantor), and (d) all collateral
security and guarantees of any kind given to any Grantor with respect to any of
the foregoing.
          “Borrowing Base Accounts” shall mean Accounts that constitute
Collateral and are included (or are proposed to be included) as Eligible
Accounts Receivable.
          “Chattel Paper” shall mean all “chattel paper” (as defined in the UCC)
owned or acquired by any Grantor or in which any Grantor has or acquires any
rights.
          “Collateral” shall mean, collectively, all of the following:

      (i)     all Accounts;         (ii)     all Chattel Paper;             
(iii)     all Deposit Accounts;              (iv)     all Documents;           
  (v)     all Equipment;         (vi)     all Fixtures;             
(vii)     all General Intangibles;              (viii)     all Instruments;     
        (ix)     all Inventory;            (x)     all Investment Property;    
  (xi)     all money, cash or cash equivalents;       (xii)     all other goods
and personal property, whether tangible or intangible;       (xiii)     all
Supporting Obligations and Letter-of-Credit Rights of any Grantor;      
(xiv)     all books and records pertaining to any of the Collateral (including,
without limitation, credit files, Software, computer programs, printouts and
other computer materials and records but excluding customer lists); and
      (xv)     All products and Proceeds of all or any of the Collateral
described in clauses (i) through (xiv) hereof.

          Notwithstanding the foregoing, the “Collateral” shall expressly
exclude all Excluded Assets.

2



--------------------------------------------------------------------------------



 



          “Copyright License” shall mean any and all rights of any Grantor under
any written agreement granting any right to use any Copyright or Copyright
registration.
          “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor now has or hereafter acquires
any rights: (a) all copyrights and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.
          “Deposit Accounts” shall mean all “deposit accounts” (as defined in
the UCC) now owned or hereafter acquired by any Grantor or in which any Grantor
has or acquires any rights, or other receipts, of any Grantor covering,
evidencing or representing rights or interest in such deposit accounts.
          “Documents” shall mean all “documents” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights, or other receipts, of any Grantor covering, evidencing or
representing goods.
          “Equipment” shall mean all “equipment” (as defined in the UCC) now
owned or hereafter acquired by any Grantor and wherever located, and, in any
event, shall include without limitation all machinery, furniture, furnishings,
processing equipment, conveyors, machine tools, engineering processing
equipment, manufacturing equipment, materials handling equipment, trade
fixtures, trucks, trailers, forklifts, vehicles, computers and other electronic
data processing and other office equipment of any Grantor, and any and all
additions, substitutions and replacements of any of the foregoing, together with
all attachments, components, parts, equipment and accessories installed thereon
or affixed thereto, all fuel therefore and all manuals, drawings, instructions,
warranties and rights with respect thereto.
          “Event of Default” shall have the meaning set forth for such term in
Section 7 hereof.
          “Excluded Assets” shall mean the following assets and properties in
which any Grantor has any right, title or interest:
          (i) any shares of or interest in Capital Stock of direct and indirect
Subsidiaries of PRGX (whether constituting Investment Property, General
Intangibles or otherwise) if and to the extent not pledged pursuant to the
Equity Pledge Agreement;
          (ii) Equipment that is subject to a “purchase money security
interest,” as such term is now or hereafter defined in the UCC, which
(x) constitutes a Permitted Lien and (y) prohibits the creation by such Grantor
of a junior security interest therein, provided, however, that the foregoing
exclusion shall not apply if (a) such prohibition has been waived or such other
person has otherwise consented to the creation hereunder of a security interest
in such Equipment; or (b) such prohibition would be rendered ineffective
pursuant to Section 9-406 of the UCC or Sections 9-407 or 9-408 of the UCC, as
applicable and as then in effect in any relevant jurisdiction, or any other
applicable law (including applicable bankruptcy and insolvency law or principles
of equity) provided further that immediately upon the ineffectiveness, lapse or
termination of such prohibition, the term “Collateral” shall include, and the
applicable Grantor shall be deemed to have granted a security interest in, all
its rights, title and interests in and to such Equipment as if such prohibition
had never been in effect;
           (iii) any contract, instrument, license, permit or chattel paper in
which a Grantor has

3



--------------------------------------------------------------------------------



 



any right, title or interest if and solely to the extent such contract,
instrument or chattel paper includes a provision containing a restriction on
assignment such that the creation of a security interest in the right, title or
interest of such Grantor therein would be prohibited and would, in and of
itself, cause or result in a default thereunder enabling another person party to
such contract, instrument or chattel paper to enforce any remedy with respect
thereto; provided, however, that the foregoing exclusion shall not apply if
(a) such prohibition has been waived or such other person has otherwise
consented to the creation hereunder of a security interest in such contract,
instrument or chattel paper, or (b) such prohibition would be rendered
ineffective pursuant to Section 9-406 of the UCC or Sections 9-407 or 9-408 of
the UCC, as applicable and as then in effect in any relevant jurisdiction, or
any other applicable law (including applicable bankruptcy and insolvency law or
principles of equity); provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the term
“Collateral” shall include, and the applicable Grantor shall be deemed to have
granted a security interest in, all its rights, title and interests in and to
such contract, instrument or chattel paper as if such provision had never been
in effect;
          (iv) any application to register any trademark, service mark or other
mark prior to the filing under applicable law of a verified statement of use (or
the equivalent) for such trademark, service mark or other mark to the extent the
creation of a security interest therein or the grant of a mortgage thereon would
void or invalidate such trademark, service mark or other mark); or
          (v) any Deposit Account maintained exclusively to fund taxes, payroll
obligations and/or employee benefit plans;
          Provided, that, in the case of clauses (i) through (v) immediately
preceding, all Proceeds of such property shall always be included in the
Collateral and Administrative Agent’s security interest granted by the Grantors
hereunder shall attach at all times to such Proceeds, unless such Proceeds
themselves are Excluded Assets pursuant to the foregoing clauses (i) through
(v).
          “Fixtures” shall mean all “fixtures” (as defined in the UCC) now owned
or hereafter acquired by any Grantor and wherever located.
          “General Intangibles” shall mean all “general intangibles” (as defined
in the UCC) now owned or hereafter acquired by any Grantor or in which any
Grantor has or acquires any rights, specifically including, without limitation,
any unbilled accounts on the books and records of any Grantor due and owing to
such Grantor but not yet evidenced by an invoice, purchase order or similar
document, to the extent such unbilled accounts do not constitute Accounts, and,
in any event, shall include all right, title and interest in or under all
contracts, all customer lists, Licenses, Copyrights, Trademarks, Patents, and
all applications therefor and reissues, extensions or renewals thereof, rights
in Intellectual Property, interests in partnerships, joint ventures and other
business associations, licenses, permits, copyrights, trade secrets, proprietary
or confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights of indemnification or warranty, all books and records,
correspondence, credit files, invoices, tapes, cards, computer runs, domain
names, prospect lists, customer lists and other papers and documents.
          “Instruments” shall mean all “instruments” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights and, in any event,

4



--------------------------------------------------------------------------------



 



shall include all promissory notes, all certificates of deposit and all letters
of credit evidencing, representing, arising from or existing in respect of,
relating to, securing or otherwise supporting the payment of, any of the
Accounts or other obligations owed to any Grantor.
          “Intellectual Property” shall mean all of the following now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights: (a) all Patents, patent rights and patent applications, Copyrights and
copyright applications, Trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights, applications for registration of
trademarks, trade names and service marks, fictitious names registrations and
trademark, trade name, service mark registrations, mask works or similar rights,
any and all claims for damages by way of past, present or future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement and all derivations
thereof (including, without limitation, those Copyrights, Trademarks and Patents
listed on Schedule IV hereto); and (b) Patent Licenses, Trademark Licenses,
Copyright Licenses and other licenses to use any of the items described in the
preceding clause (a), and any other items necessary to conduct or operate the
business of each Grantor.
          “Inventory” shall mean all “inventory” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights and, in any event, shall include all goods owned or held for
sale or lease to any other Persons.
          “Investment Property” shall mean all “investment property” (as defined
in the UCC) now owned or hereafter acquired by any Grantor or in which any
Grantor has or acquires any rights and, in any event, shall include all
“certificated securities”, “uncertificated securities”, “security entitlements”,
“securities accounts”, “commodity contracts” and “commodity accounts” (as all
such terms are defined in the UCC) of each Grantor.
          “Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as
defined in the UCC), now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not any
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
          “License” shall mean any Copyright License, Patent License, Trademark
License or other license of rights or interests of each Grantor in Intellectual
Property.
          “Patent License” shall mean any written agreement now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights granting any right with respect to any property, process or other
invention on which a Patent is in existence.
          “Patents” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights:
(a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State or Territory thereof, or any
other country; and (b) all reissues, continuations, continuations-in-part and
extensions thereof.
          “Permitted Liens” shall mean Liens expressly permitted under
Section 7.2 of the Credit Agreement or otherwise consented to in writing by the
Required Lenders.
          “Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and
all other profits,

5



--------------------------------------------------------------------------------



 



rentals or receipts, in whatever form, arising from the collection, sale, lease,
exchange, assignment, licensing or other disposition of, or realization upon,
the Collateral, and, in any event, shall mean and include all claims against
third parties for loss of, damage to or destruction of, or for proceeds payable
under, or unearned premiums with respect to, policies of insurance in respect of
any Collateral, and any condemnation or requisition payments with respect to any
Collateral, and shall include all Proceeds of Proceeds.
          “Secured Obligations” shall mean all Obligations of all of the Loan
Parties.
          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Lenders, the Issuing Bank, the Specified Hedge Providers and the Specified
Bank Product Providers.
          “Security Interests” shall mean the security interests granted to the
Administrative Agent on its behalf and on behalf of the other Secured Parties
pursuant to Section 3, as well as all other security interests created or
assigned as additional security for the Secured Obligations pursuant to the
provisions of this Agreement.
          “Software” shall mean all “software” (as defined in the UCC), now
owned or hereafter acquired by any Grantor, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.
          “Specified Bank Product Provider” shall mean any Lender or any
Affiliate of a Lender to which any Loan Party owes (i) Treasury Management
Obligations or (ii) Bank Product Obligations, if at the date of entering into an
agreement to provide such services or products, such Person was a Lender or an
Affiliate of a Lender and such Person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Article IX and X of the Credit
Agreement.
          “Specified Hedge Provider” shall mean each party to a Hedging
Transaction entered into to limit interest rate or fee fluctuations with respect
to the Loans and Letters of Credit if at the date of entering into such Hedging
Transaction such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Section 7.2(a), and
Articles IX and X, of the Credit Agreement.
          “Supporting Obligations” means all “supporting obligations” (as
defined in the UCC), including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
          “Trademark License” shall mean any written agreement now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
such rights granting to any Grantor any right to use any Trademark.
          “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights:
(i) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in

6



--------------------------------------------------------------------------------



 



connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.
          “UCC” shall mean the Uniform Commercial Code as in effect, from time
to time, in the State of Georgia; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the Security Interests in any Collateral is governed by the Uniform
Commercial Code as in effect in a United States (including its territories and
the District of Columbia) jurisdiction other than Georgia, “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.
          “United States” or “U.S.” shall mean the United States of America, any
of the fifty states thereof, and the District of Columbia.
     SECTION 2. Representations and Warranties. Each Grantor represents and
warrants to the Administrative Agent, for the benefit of Secured Parties, as
follows:
          (a) Such Grantor has rights in and the power to transfer each item of
the Collateral upon which it purports to grant a Lien hereunder and has good and
marketable title to all of its Collateral, free and clear of any Liens other
than Permitted Liens.
          (b) Other than financing statements, security agreements, or other
similar or equivalent documents or instruments with respect to Permitted Liens,
no authorized and effective financing statement, mortgage, security agreement or
similar or equivalent document or instrument evidencing a Lien on all or any
part of the Collateral is on file or of record in any jurisdiction. None of the
Collateral is in the possession of a Person (other than any Grantor) asserting
any claim thereto or security interest therein, except with respect to Permitted
Liens and except that the Administrative Agent or its designee may have
possession of Collateral as contemplated hereby.
          (c) When the UCC financing statements in appropriate form are filed in
the offices specified on Schedule I attached hereto, the Security Interests
shall constitute valid and perfected security interests in the Collateral, prior
to all other Liens and rights of others therein except for Permitted Liens, to
the extent that a security interest therein may be perfected by filing pursuant
to the UCC, assuming the proper filing and indexing thereof.
          (d) All Inventory and Equipment is insured in accordance with the
requirements of the Credit Agreement.
          (e) None of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC).
          (f) Schedule II correctly sets forth, as of the Closing Date and,
except for changes not othewise prohibited by this Agreement or the other Loan
Documents, after the Closing Date, each Grantor’s state of incorporation,
taxpayer identification number, organizational identification number and correct
legal name indicated on the public record of such Grantor’s jurisdiction of
organization which shows such Grantor to be organized.
          (g) The Perfection Certificate, which is attached hereto as
Schedule III, correctly sets forth as of the Closing Date: (i) all names and
tradenames that each Grantor has used within the last five

7



--------------------------------------------------------------------------------



 



years, (ii) the chief executive offices of each Grantor over the last five
years, and (iii) all other locations in which tangible assets of each Grantor
have been located in the last five years. The Credit Agreement, with respect to
the Borrowers, and the Subsidiary Guaranty Agreement, with respect to the
Subsidiary Loan Parties, correctly sets forth as of the date hereof each
Grantor’s mailing address.
          (h) With respect to the Borrowing Base Accounts, except as
specifically disclosed to the Administrative Agent or otherwise required to be
taken into account under the Credit Agreement for purposes of determining the
Eligible Accounts Receivable, (i) they represent bona fide sales of Inventory or
rendering of services to Account Debtors in the ordinary course of such
Grantor’s business and are not evidenced by a judgment, Instrument or Chattel
Paper; (ii) there are no setoffs, claims or disputes existing or asserted with
respect thereto except as have arising in the ordinary course of business and
such Grantor has not made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by
such Grantor in the ordinary course of its business for prompt payment and
disclosed to the Administrative Agent; (iii) to such Grantor’s knowledge, there
are no facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on such Grantor’s books and records and any
invoices, statements and other reports delivered to the Administrative Agent
with respect thereto; (iv) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which, if adversely determined, would reasonably be expected to result in
any materially adverse change in such Account Debtor’s financial condition; and
(v) such Grantor has no knowledge that any Account Debtor is unable generally to
pay its debts as they become due. Further with respect to the Borrowing Base
Accounts (i) the amounts shown on such books and records and all invoices,
statements and collateral reports which may be delivered to the Administrative
Agent with respect thereto are actually and absolutely owing to such Grantor as
indicated thereon and are not in any way contingent; and (ii) to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.
          (i) With respect to any material Inventory, (i) as of the Closing
Date, such Inventory is located at one of the Grantor’s locations set forth on
the Perfection Certificate, (ii) no Inventory is now, or shall at any time or
times hereafter be stored at any other location except pursuant to the notice
required by Section 4(a)(i) below, and with respect to any material Collateral
location, if each applicable Grantor has provided an Acknowledgment Agreement or
used reasonable commercial efforts to obtain an Acknowledgment Agreement with
respect to such location if requested by the Administrative Agent, (iii) such
Grantor has good, indefeasible and merchantable title to such Inventory and such
Inventory is not subject to any Lien or security interest or document whatsoever
except for the Lien granted to the Administrative Agent and except for Permitted
Liens, (iv) except as specifically disclosed to the Administrative Agent, such
Inventory is of good and merchantable quality, free from any material defects,
(v) such Inventory is not subject to any licensing, patent, royalty, trademark,
trade name or copyright agreements with any third parties which would require
any consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
and (vi) the completion of manufacture, sale or other disposition of such
Inventory by the Administrative Agent following an Event of Default shall not
require the consent of any Person and shall not constitute a breach or default
under any contract or agreement to which such Grantor is a party or to which
such property is subject.
          (j) Such Grantor does not have any interest in, or title to, any
Patent, Trademark or Copyright that is either (a) registered (or subject to an
application for registration) with the United States Patent and Trademark Office
or United States Copyright Office, as applicable, or (b) material to the
business of PRGX and its Subsidiaries taken as a whole, except as set forth in
Schedule IV hereto, as such schedule may be updated from time to time. This
Agreement is effective to create a valid and continuing

8



--------------------------------------------------------------------------------



 



Lien on and, upon filing of this Agreement or an appropriate short form security
instrument with the United States Copyright Office and the United States Patent
and Trademark Office and the filing of appropriate financing statements listed
on Schedule I hereto,, perfected security interests in favor of, the
Administrative Agent in such Grantor’s U.S.-registered Patents, U.S.-registered
Trademarks and U.S.-registered Copyrights and such perfected security interests
are enforceable as such as against any and all creditors of and purchasers from
such Grantor.
     SECTION 3. The Security Interests. In order to secure the full and punctual
payment and performance of the Secured Obligations in accordance with the terms
thereof, each Grantor hereby pledges, assigns, hypothecates, sets over and
conveys to the Administrative Agent on its behalf and on behalf of the other
Secured Parties and grants to the Administrative Agent on its behalf and on
behalf of the other Secured Parties a continuing security interest in and to,
all of such Grantor’s respective rights in and to all Collateral now or
hereafter owned or acquired by such Grantor or in which such Grantor now has or
hereafter has or acquires any rights, and wherever located. The Security
Interests are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or transfer to the Administrative Agent or
any other Secured Party, or in any way affect or modify, any obligation or
liability of the Grantor with respect to any Collateral or any transaction in
connection therewith.

    SECTION 4. Further Assurances; Covenants.

          (a) General.
     (i) No Grantor shall change the location of its chief executive office or
principal place of business unless it shall have given the Administrative Agent
thirty (30) days prior notice thereof, as well as executed and delivered to the
Administrative Agent all financing statements and financing statement amendments
which the Administrative Agent may reasonably request in connection therewith.
No Grantor shall change the locations, or establish new locations, where it
keeps or holds any of the material tangible Collateral or any records relating
to any Collateral from the applicable locations described in the Perfection
Certificate attached hereto as Schedule III unless such Grantor shall have given
the Administrative Agent thirty (30) days prior notice of such change of
location and, if such location is a location of material Collateral, if
requested by the Administrative Agent, such Grantor shall use reasonable
commercial efforts to deliver to the Administrative Agent an executed
Acknowledgment Agreement with respect to such location in form and substance
reasonably satisfactory to the Administrative Agent. The foregoing covenant
shall not apply to any Collateral (including trucks) perfected by recordation of
the Administrative Agent’s Lien on the appropriate certificate of title.
     (ii) Except as otherwise consented to by the Required Lenders, no Grantor
shall change its name, organizational identification number, identity,
jurisdiction of organization, or corporate structure in any manner unless it
shall have given the Administrative Agent thirty (30) days prior written notice
thereof, and executed and delivered to the Administrative Agent all financing
statements and financing statement amendments which the Administrative Agent may
request in connection therewith. Except as otherwise permitted under the Credit
Agreement, this Agreement or any other Loan Document, no Grantor shall merge or
consolidate into, or transfer any of the Collateral to, any other Person other
than another Grantor, without the prior written consent of the Required Lenders.
     (iii) Each Grantor hereby authorizes the Administrative Agent, its counsel
or its representative, at any time and from time to time, to file financing
statements and

9



--------------------------------------------------------------------------------



 



amendments that describe the collateral covered by such financing statements as
“all assets of the Grantor”, “all personal property of the Grantor” or words of
similar effect, in such jurisdictions as the Administrative Agent may deem
necessary or desirable in order to perfect the security interests granted by
such Grantor under this Agreement. Except as otherwise set forth in theCredit
Agreement, each Grantor will, from time to time, at its expense, execute,
deliver, file and record any statement, assignment, instrument, document,
agreement or other paper and take any other action (including, without
limitation, any filings with the United States Patent and Trademark Office,
Copyright or Patent filings and any filings of financing or continuation
statements under the UCC) that from time to time may be necessary to perfect, or
that the Administrative Agent may request in order to create, preserve, upgrade
in rank (to the extent required hereby), perfect, confirm or validate the
Security Interests or to enable the Administrative Agent to obtain the full
benefits of this Agreement, or to enable the Administrative Agent to exercise
and enforce any of its rights, powers and remedies hereunder with respect to any
of its Collateral. Each Grantor hereby authorizes the Administrative Agent to
execute and file financing statements, financing statement amendments or
continuation statements on behalf of such Grantor. Grantors shall pay the costs
of, or incidental to, any recording or filing of any financing statements,
financing statement amendments or continuation statements necessary in the sole
discretion of the Administrative Agent, to perfect the Administrative Agent’s
security interest in the Collateral on behalf of the Secured Parties.
     (iv) Except as set forth in the Perfection Certificate attached hereto as
Schedule III, no Grantor shall permit any of its material tangible assets,
including without limitation, its Inventory and Equipment, to be in the
possession of any other Person unless, if requested by the Administrative Agent,
such Grantor uses its commercially reasonable efforts to obtain an Acknowledgmen
Agreement in form and substance reasonably satisfactory to the Administrative
Agent with respect to such location.
     (v) No Grantor shall (A) sell, transfer, lease, exchange, assign or
otherwise dispose of, or grant any option, warrant or other right with respect
to, any of its Collateral other than as permitted under the Credit Agreement; or
(B) create, incur or suffer to exist any Lien with respect to any Collateral,
except for Permitted Liens.
     (vi) Each Grantor will, promptly upon request, provide to the
Administrative Agent all information and evidence it may reasonably request
concerning the Collateral, to enable the Administrative Agent to enforce the
provisions of this Agreement.
     (vii) Each Grantor shall take all actions necessary or reasonably requested
by the Administrative Agent in order to maintain the perfected status of the
Security Interests.
     (viii) Absent the consent of the Administrative Agent, Required Lenders or
all Lenders, as applicable, no Grantor shall file any amendment to or
termination of a financing statement naming any Grantor as debtor and the
Administrative Agent as secured party, or any correction statement with respect
thereto, in any jurisdiction except in accordance with Section 14 below.
     (ix) Each Grantor shall take all steps necessary to grant the
Administrative Agent control of all material electronic chattel paper in
accordance with the UCC and all material “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

10



--------------------------------------------------------------------------------



 



(b) Accounts, Etc.
     (i) Each Grantor shall use all reasonable efforts consistent with prudent
business practice, and the past practices of PRGX and its Subsidiaries, to cause
to be collected from its Account Debtors, as and when due, any and all amounts
owing under or on account of each account receivable (including, without
limitation, accounts receivable which are or become delinquent, such accounts
receivable to be collected in accordance with lawful collection procedures) and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such accounts receivable. The costs and expenses
(including, without limitation, reasonable attorneys’ fees actually incurred) of
collection of accounts receivable incurred by such Grantor or the Administrative
Agent shall be borne by the Grantors.
     (ii) Upon the occurrence and during the continuance of any Event of
Default, upon request of the Administrative Agent, each Grantor will promptly
notify (and each Grantor hereby authorizes the Administrative Agent so to
notify) each Account Debtor in respect of any Account or Instrument included as
Collateral that such Collateral has been assigned to the Administrative Agent
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Administrative Agent or its designee.
     (iii) Each Grantor will perform and comply in all material respects with
all of its obligations in respect of material Accounts, Instruments and General
Intangibles.
          (c) Equipment, Etc. Each Grantor shall, if an Event of Default shall
have occurred and be continuing, immediately upon the written request by the
Administrative Agent, deliver to the Administrative Agent, any and all
certificates of title, and applications therefor, if any, of any Equipment of
such Grantor, and shall cause the Administrative Agent to be named as lienholder
on any such certificate of title and applications. No Grantor shall permit any
such items to become a fixture to real estate or an accession to other personal
property unless such real estate or personal property is the subject of a
fixture filing (as defined in the UCC) creating a first priority perfected Lien
in favor of the Administrative Agent.
          (d) Patents, Trademarks, Etc. Each Grantor shall notify the
Administrative Agent promptly upon the occurrence of each of the following
(i) such Grantor’s acquisition (other than as licensee) after the date of this
Agreement of any material Intellectual Property and (ii) a Responsible Officer
of such Grantor obtaining knowledge, or reason to know, that any application or
registration relating to any material Intellectual Property owned by or licensed
to such Grantor is reasonably likely to become abandoned or dedicated, or of any
material adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding such Grantor’s ownership of any material
Intellectual Property, its right to register the same, or to keep and maintain
the same.
          (e) Deposit Accounts, Chattel Paper, Investment Property and Letters
of Credit.
     (i) Upon the occurrence and during the continuance of an Event of Default,
the Grantors shall, if requested by the Administrative Agent, immediately
deliver to the Administrative Agent a complete list of all Deposit Accounts
maintained by each Grantor, and if requested by the Administrative Agent, shall
promptly deliver to the Administrative Agent an executed control agreement with
respect to each such account,

11



--------------------------------------------------------------------------------



 



in form and substance satisfactory to the Administrative Agent in its sole
discretion, executed by such Grantor, the bank at which the deposit account is
located and the Administrative Agent.
     (ii) If any Grantor shall become the beneficiary of any Letters of Credit,
such Grantor shall promptly notify the Administrative Agent thereof and, if
requested by the Administrative Agent, such Grantor shall use its reasonable
commercial efforts to provide to the Administrative Agent a consent from the
issuer of the Letter of Credit consenting to the assignment of the proceeds of
such Letter of Credit to the Administrative Agent, such assignment to be in form
and substance acceptable to the Administrative Agent.
     (iii) Except as set forth in the Credit Agreement or in the Equity Pledge
Agreement, each Grantor, at any time and from time to time, will (a) take such
steps as the Administrative Agent may reasonably request from time to time for
the Administrative Agent to obtain “control” of any Investment Property or
electronic Chattel Paper comprising Collateral, with any agreements establishing
control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (b) otherwise to insure the continued perfection and
priority of the Administrative Agent’s security interest in any of the
Collateral and of the preservation of its rights therein.
          (f) Commercial Tort Claims. If any Grantor shall at any time acquire a
“commercial tort claim” (as such term is defined in the UCC) with a claim for
damages that could reasonably be expected to be in excess of $100,000, such
Grantor shall promptly notify the Administrative Agent thereof in a writing,
providing a reasonable description and summary thereof, and shall execute a
supplement to this Agreement granting a security interest in such commercial
tort claim to the Administrative Agent.
     SECTION 5. Reporting and Recordkeeping. Each Grantor covenants and agrees
with the Administrative Agent that from and after the date of this Agreement
and            so long as any Lender has a Commitment under the Credit
Agreement, the Issuing Bank has a commitment to issue any Letter of Credit under
the Credit Agreement or any Obligation remains unpaid or outstanding (except to
the extent such Obligations consist solely of inchoate indemnity obligations,
Treasury Management Obligations and/or Cash Collateralized Letters of Credit
complying with the terms and conditions of the Credit Agreement):
          (a) Maintenance of Records Generally. Each Grantor will keep and
maintain at its own cost and expense records of its Collateral, complete in all
material respects, including, without limitation, a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings with its Collateral. Each Grantor will mark its books and records
pertaining to its Collateral to evidence this Agreement and the Security
Interests. All material Chattel Paper included as Collateral will be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the security interest of SunTrust Bank, as Administrative
Agent.” For the Administrative Agent’s further security, each Grantor agrees
that the Administrative Agent shall have a security interest in all of such
Grantor’s books and records pertaining to its Collateral and, upon the
occurrence and during the continuation of any Event of Default, such Grantor
shall deliver and turn over full and complete copies of any such books and
records to the Administrative Agent or to its representatives at any time on
demand of the Administrative Agent. Upon reasonable notice from the
Administrative Agent, and subject to Section 5.7 of the Credit Agreement, each
Grantor shall permit any representative of the Administrative Agent, to inspect
such books and records and will provide photocopies thereof to the
Administrative Agent.

12



--------------------------------------------------------------------------------



 



          (b) Special Provisions Regarding Maintenance of Records and Reporting
Re: Accounts, Inventory and Equipment;
     (i) Each Grantor shall keep complete and accurate records of its accounts
receivable. Upon the request of the Administrative Agent, and prior to an Event
of Default no more frequently than one time per calendar quarter, such Grantor
shall deliver to the Administrative Agent all documents, including, without
limitation, repayment histories and present status reports, relating to its
accounts receivable and such other matters and information relating to the
status of its then existing Accounts as the Administrative Agent shall
reasonably request.
     (ii) In the event any amounts due and owing in excess of $250,000 in the
aggregate are in dispute between any Account Debtor and any Grantor, such
Grantor shall provide the Administrative Agent with written notice thereof
promptly after such Grantor’s learning thereof explaining in detail the reason
for the dispute, all claims related thereto and the amount in controversy.
     (iii) Each Grantor shall maintain itemized records, accurate in all
material respects, itemizing and describing the kind, type, quality, quantity,
location and book value of its material Inventory and Equipment and shall, upon
request by the Administrative Agent, furnish the Administrative Agent with a
current schedule containing the foregoing information.
     (iv) Each Grantor will promptly upon, but in no event later than five
(5) Business Days after:
          (A) A Responsible Officer of such Grantor learning thereof, inform the
Administrative Agent, in writing, of any delay in such Grantor’s performance of
any of its obligations to any Account Debtor with respect to accounts receivable
and of any assertion of any claims, offsets or counterclaims by any Account
Debtor with respect to accounts receivable and of any allowances, credits or
other monies granted by such Grantor to any Account Debtor with respect to
accounts receivable, in each case involving amounts in excess of $250,000 in the
aggregate for all Accounts of such Account Debtor; and
          (B) Such Grantor’s receipt, or a Responsible Officer of such Grantor
learning thereof, furnish to and inform the Administrative Agent of all material
adverse information relating to the financial condition of any Borrowing Base
Account Debtor with respect to Accounts exceeding $250,000 in the aggregate; and
     (v) Such Grantor will promptly notify the Administrative Agent in writing
if any Account, the face value of which exceeds $250,000, arises out of a
contract with the United States of America, or any department, agency,
subdivision or instrumentality thereof, or of any state (or department, agency,
subdivision or instrumentality thereof) where such state has a state assignment
of claims act or other law comparable to the Federal Assignment of Claims Act,
and, if an Event of Default has occurred and is continuing, will take any action
required or requested by the Administrative Agent to give notice of the
Administrative Agent’s security interest in such Accounts under the provisions
of the Federal Assignment of Claims Act or any comparable law or act enacted by
any state or local governmental authority; and

13



--------------------------------------------------------------------------------



 



     (vi) Such Grantor at its expense will cause independent public accountants
reasonably satisfactory to the Administrative Agent to prepare and deliver to
the Administrative Agent at any time and from time to time promptly upon the
Administrative Agent’s request made when any Event of Default exists and is
continuing, the following reports: (A) a reconciliation of all of its Borrowing
Base Accounts, (B) an aging of all of its Borrowing Base Accounts, (C) trial
balances, and (D) a test verification of such Borrowing Base Accounts.
          (c) Further Identification of Collateral. Each Grantor will if so
requested by the Administrative Agent furnish to the Administrative Agent, as
often as the Administrative Agent reasonably requests but in no event more
frequently than once per calendar quarter, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.
          (d) Notices. In addition to the notices required by Section 5(b)
hereof, each Grantor will advise the Administrative Agent promptly, but in no
event later than fifteen (15) days after the occurrence thereof, in reasonable
detail, (i) of any Lien against any of the Collateral, or a Responsible
Officer’s becoming aware of any other claim made or asserted against any of the
Collateral, that is not expressly permitted by the terms of the Credit
Agreement, and (ii) of the occurrence of any other event which would have a
material adverse effect on the aggregate value of the Collateral or on the
validity, perfection or priority of the Security Interests.
     SECTION 6. General Authority. Each Grantor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of such Grantor, the Administrative Agent or
otherwise, for the sole use and benefit of the Administrative Agent on its
behalf and on behalf of the other Secured Parties, but at such Grantor’s
expense, to exercise, at any time (subject to the proviso below) all or any of
the following powers:
(i) to file the financing statements, financing statement amendments and
continuation statements referred to in Section 4(a)(iii),
(ii) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due with respect to any Collateral or by virtue thereof,
(iii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral,
(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and
(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference to the Collateral.
provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Administrative Agent only if an Event of
Default then exists.
     SECTION 7. Events of Default. Each of the following specified events shall
constitute an Event of Default under this Agreement:
          (a) The existence or occurrence of any “Event of Default” as provided
under the

14



--------------------------------------------------------------------------------



 



terms of the Credit Agreement;
          (b) Any representation or warranty made or deemed made by or on behalf
of any Grantor under or pursuant to this Agreement shall have been false or
misleading in any material respect when made or deemed made;
          (c) Any Grantor shall fail to observe or perform any covenant or
agreement set forth in Section 4(a)(i) through (v) or 4(a)(viii) of this
Agreement; or
          (d) Any Grantor shall fail to observe or perform any covenant or
agreement set forth in this Agreement other than those referenced in paragraphs
(a), (b) and (c) above, and such failure shall remain unremedied for 30 days
after the earlier to occur of (i) any Responsible Officer of any Grantor becomes
aware of such failure or (ii) notice thereof shall have been given to the
Borrowers’ Agent by the Administrative Agent or any Lender.
     SECTION 8. Remedies upon Event of Default.
          (a) If any Event of Default has occurred and is continuing, the
Administrative Agent may, without further notice, exercise all rights and
remedies under this Agreement or any other Loan Document or that are available
to a secured creditor under the UCC or that are otherwise available at law or in
equity, at any time, in any order and in any combination, including any such
rights and remedies to collect any and all Secured Obligations from the
Grantors, and, in addition, the Administrative Agent may sell the Collateral or
any part thereof at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as the Administrative Agent may deem
satisfactory. The Administrative Agent shall give the Borrowers’ Agent not less
than ten days’ prior written notice of the time and place of any sale or other
intended disposition of Collateral, except any Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. Each Grantor agrees that any such notice constitutes
“reasonable notification” within the meaning of Section 9-611 of the UCC (to the
extent such Section or any successor provision under the UCC is applicable).
          (b) The Administrative Agent may be the purchaser of any or all of the
Collateral so sold at any public sale (or, if such Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations or if otherwise permitted under
applicable law, at any private sale) and thereafter hold the same, absolutely,
free from any right or claim of whatsoever kind. Each Grantor agrees during an
Event of Default to execute and deliver such documents and take such other
action as the Administrative Agent deems necessary or advisable in order that
any such sale may be made in compliance with law. Upon any such sale the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely, free from any claim or right of
any kind, including any equity or right of redemption of the Grantors. To the
extent permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice (if any) of such sale shall (1) in
case of a public sale, state the time and place fixed for such sale, and (2) in
the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale. At any such sale Collateral may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
determine. The Administrative Agent shall not be obligated to make any such sale
pursuant to any such notice. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or

15



--------------------------------------------------------------------------------



 



for future delivery, such Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
but the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for such Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like notice.
The Administrative Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction. The
Grantors shall remain liable for any deficiency.
          (c) For the purpose of enforcing any and all rights and remedies under
this Agreement, if an Event of Default shall have occurred and be then
continuing, the Administrative Agent may (i) require any Grantor to, and each
Grantor agrees that it will, at the joint and several expense of the Grantors,
and upon the request of the Administrative Agent, forthwith assemble all or any
part of its Collateral as directed by the Administrative Agent and make it
available at a place designated by the Administrative Agent which is, in the
Administrative Agent’s opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(ii) to the extent permitted by applicable law, enter, with or without process
of law and without breach of the peace, any premise where any such Collateral is
or may be located and, without charge or liability to the Administrative Agent,
seize and remove such Collateral from such premises, (iii) have access to and
use such Grantor’s books and records, computers and software relating to the
Collateral, and (iv) prior to the disposition of any of the Collateral, store or
transfer such Collateral without charge in or by means of any storage or
transportation facility owned or leased by such Grantor, process, repair or
recondition such Collateral or otherwise prepare it for disposition in any
manner and to the extent the Administrative Agent deems appropriate and, in
connection with such preparation and disposition, use without charge any
trademark, trade name, copyright, patent or technical process used such Grantor.
          (d) Without limiting the generality of the foregoing, if any Event of
Default has occurred and is continuing:
     (i) the Administrative Agent may (without assuming any obligations or
liability thereunder), at any time and from time to time, enforce (and shall
have the exclusive right to enforce) against any licensee or sublicensee all
rights and remedies of any Grantor in, to and under any Licenses included as
Collateral and take or refrain from taking any action under any thereof, and
each Grantor hereby releases the Administrative Agent from, and agrees to hold
the Administrative Agent free and harmless from and against any claims arising
out of, any lawful action so taken or omitted to be taken with respect thereto
except for the Administrative Agent’s gross negligence or willful misconduct as
determined by a final and nonappealable decision of a court of competent
jurisdiction; and
     (ii) upon request by the Administrative Agent, each Grantor agrees to
execute and deliver to the Administrative Agent powers of attorney, in form and
substance satisfactory to the Administrative Agent, for the implementation of
any lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property included as Collateral. In the event of
any such disposition pursuant to this Section, each Grantor shall supply its
know-how and expertise relating to the manufacture and sale of the products
bearing Trademarks or the products or services made or rendered in connection
with Patents or Copyrights, and its customer lists and other records relating to
such Intellectual Property and to the distribution of said products, to the
Administrative Agent.
     SECTION 9. Limitation on Duty of Administrative Agent in Respect of
Collateral. Beyond

16



--------------------------------------------------------------------------------



 



reasonable care in the custody thereof, the Administrative Agent shall have no
duty as to any Collateral of any Grantor in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody of the Collateral of the Grantors in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and the Administrative Agent shall not be liable or
responsible for any loss or damage to any of the Grantors’ Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Administrative Agent in good faith.
     SECTION 10. Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Grantors shall be
applied by the Administrative Agent in the manner set forth in Section 2.12(d)
in the Credit Agreement.
     SECTION 11. Concerning the Administrative Agent. The provisions of
Article IX of the Credit Agreement shall inure to the benefit of the
Administrative Agent in respect of this Agreement and shall be binding upon the
parties to the Credit Agreement in such respect. In furtherance and not in
derogation of the rights, privileges and immunities of the Administrative Agent
therein set forth:
          (a) The Administrative Agent is authorized to take all such action as
is provided to be taken by it as the Administrative Agent hereunder or otherwise
permitted under the Credit Agreement and all other action reasonably incidental
thereto. As to any matters not expressly provided for herein or therein, the
Administrative Agent may request instructions from the Lenders and shall act or
refrain from acting in accordance with written instructions from the Required
Lenders or, in the absence of such instructions, in accordance with its
discretion.
          (b) The Administrative Agent shall not be responsible for the
existence, genuineness or value of any of the Grantors’ Collateral or for the
validity, perfection, priority or enforceability of the Security Interests,
whether impaired by operation of law or by reason of any action or omission to
act on its part. The Administrative Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by the Grantors.
     SECTION 12. Appointment of Co-Agents. At any time or times, in order to
comply with any legal requirement in any jurisdiction, the Administrative Agent
may appoint another bank or trust company or one or more other Persons
reasonably acceptable to the Required Lenders and, so long as no Event of
Default has occurred or is continuing, the Borrowers, either to act as co-agent
or co-agents, jointly with the Administrative Agent, or to act as separate agent
or agents on behalf of the Administrative Agent and the Secured Parties with
such power and authority as may be necessary for the effectual operation of the
provisions hereof and specified in the instrument of appointment (which may, in
the discretion of the Administrative Agent, include provisions for the
protection of such co-agent or separate agent similar to the provisions of
Section 11).
     SECTION 13. Expenses. In the event that any Grantor fails to comply with
the provisions of the Credit Agreement, this Agreement or any other Loan
Document, such that the value of any of its Collateral or the validity,
perfection, rank or value of the Security Interests are thereby diminished or
potentially diminished or put at risk in any material respect, the
Administrative Agent may, but shall not be required to, after notice to the
Borrowers’ Agent, effect such compliance on behalf of such Grantor, and the
Grantors shall jointly and severally reimburse the Administrative Agent for the
reasonable and actual costs thereof on demand. All insurance expenses and all
expenses of protecting, storing, warehousing, appraising, insuring, handling,
maintaining and shipping such Collateral, any and all excise, stamp,
intangibles, transfer, property, sales, and use taxes imposed by any state,
federal, or local authority

17



--------------------------------------------------------------------------------



 



or any other governmental authority on any of such Collateral, or in respect of
periodic appraisals and inspections of such Collateral, or in respect of the
sale or other disposition thereof, shall be borne and paid by the Grantors
jointly and severally; and if the Grantors fail promptly to pay any portion
thereof when due, the Administrative Agent may, at its option, but shall not be
required to, pay the same and charge the Grantors’ accounts therefor, and the
Grantors agree jointly and severally to reimburse the Administrative Agent
therefor on demand. All sums so paid or incurred by the Administrative Agent for
any of the foregoing and any and all other sums for which the Grantors may
become liable hereunder and all costs and expenses (including reasonable
attorneys’ fees, legal expenses and court costs) incurred by the Administrative
Agent in enforcing or protecting the Security Interests or any of its rights or
remedies thereon shall be payable by the Grantors on demand and shall bear
interest (after as well as before judgment) until paid at the default rate of
interest set forth in the Credit Agreement and shall be additional Secured
Obligations hereunder.
     SECTION 14. Termination of Security Interests; Release of Collateral. Upon
the termination of all Lenders’ Commitments under the Credit Agreement, the
Issuing Bank’s commitment to issue any Letter of Credit under the Credit
Agreement and the repayment of all Obligations (except to the extent such
Obligations consist solely of inchoate indemnity obligations, Treasury
Management Obligations and/or Cash Collateralized Letters of Credit complying
with the terms and conditions of the Credit Agreement), the Security Interests
shall terminate and all rights to the Collateral shall revert to the Grantors.
Upon any such termination of the Security Interests or release of such
Collateral, the Administrative Agent will, at the expense of the Borrowers,
execute and deliver to the Borrowers’ Agent such documents as the Grantors shall
reasonably request, but without recourse or warranty to the Administrative
Agent, including but not limited to written authorization to file termination
statements to evidence the termination of the Security Interests in such
Collateral.
     SECTION 15. Notices. All notices, requests and other communications to the
Grantors or the Administrative Agent hereunder shall be delivered in the manner
required by the Credit Agreement and shall be sufficiently given to the
Administrative Agent or any Grantor if addressed or delivered to them at, in the
case of the Administrative Agent and the Borrowers’ Agent, its addresses and
telecopier numbers specified in the Credit Agreement and in the case of any
other Grantors, at their respective addresses and telecopier numbers provided in
the Subsidiary Guaranty Agreement. All such notices and communications shall be
deemed to have been duly given at the times set forth in the Credit Agreement.
     SECTION 16. No Waiver; Remedies Cumulative.
          (a) No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Grantor on the one hand and the Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder or under any
other Loan Document, or any abandonment or discontinuance of steps to enforce
such a power, right or remedy, preclude any other or further exercise thereof or
the exercise of any other power, right or remedy. The rights of the
Administrative Agent hereunder, and of the Administrative Agent, Lenders and
Issuing Bank under the other Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by subsection
(b) below, and then such waiver and consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Grantor in any case shall entitle such Grantor to any other or further
notice in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Grantors with respect to which

18



--------------------------------------------------------------------------------



 



such waiver, amendment or modification relates and the Administrative Agent,
with the prior written consent of the Required Lenders (except as otherwise
provided in the Credit Agreement).
     SECTION 17. Successors and Assigns. This Agreement is for the benefit of
the Administrative Agent and the Secured Parties and their permitted successors
and assigns, and in the event of an assignment of all or any of the Secured
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness. This Agreement shall be
binding on the Grantors, and by its acceptance hereof, the Administrative Agent
for the benefit of the Secured Parties, and their respective successors and
assigns; provided, however, that no Grantor may assign any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and the Lenders.
     SECTION 18. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Georgia.
          (b) Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
courts located within Northern District in the State of Georgia, and the
Business Case Division of the Fulton County Superior Court located in Atlanta,
Georgia and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Georgia state court or, to the
extent permitted by applicable law, such Federal court. Each Grantor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Grantor or its
properties in the courts of any jurisdiction.
          (c) Each Grantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in the first sentence of paragraph (b) of this
Section and brought in any court referred to in in the first sentence of
paragraph (b) of this Section. Each party hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
          (d) Each Grantor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement. Nothing in
this Agreement will affect the right of any Secured Party to serve process in
any other manner permitted by law.
     SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO, AND BY ITS ACCEPTANCE
HEREOF THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SECURED PARTIES) IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO, AND BY ITS ACCEPTANCE HEREOF THE ADMINISTRATIVE AGENT (ON BEHALF
OF THE SECURED PARTIES) (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY

19



--------------------------------------------------------------------------------



 



OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO AND THE ADMINISTRATIVE
AGENT (ON BEHALF OF THE SECURED PARTIES) HAVE BEEN INDUCED TO ENTER INTO (OR
ACCEPT, IN THE CASE OF THE ADMINISTRATIVE AGENT) THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
     SECTION 20. Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     SECTION 21. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement constitutes the entire agreement among the parties hereto regarding
the subject matters hereof and supersedes all prior agreements and
understandings, oral or written, regarding such subject matter.
     SECTION 22. Additional Grantors. Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence on the date of
the Credit Agreement is required to enter into this Agreement as a Grantor upon
becoming such a Subsidiary Loan Party. Upon execution and delivery after the
date hereof by the Administrative Agent and such Subsidiary Loan Party of an
instrument in the form of Exhibit A, such Subsidiary Loan Party shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.
     SECTION 23. Headings. The headings of the sections and other provisions
hereof are provided for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
(Signatures on following page)

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

            PRG-SCHULTZ INTERNATIONAL, INC., a Georgia
corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ USA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ AUSTRALIA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ BELGIUM, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
     

(Signatures continue on following page)
Security Agreement


 



--------------------------------------------------------------------------------



 



            THE PROFIT RECOVERY GROUP GERMANY, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ FRANCE, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
      THE PROFIT RECOVERY GROUP NETHERLANDS, INC., a
Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
      THE PROFIT RECOVERY GROUP NEW ZEALAND, INC., a
Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
   

(Signatures continue on following page)
Security Agreement


 



--------------------------------------------------------------------------------



 



            PRG-SCHULTZ SCANDINAVIA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ PORTUGAL, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ SWITZERLAND, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            THE PROFIT RECOVERY GROUP SPAIN, INC., a
Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
         

(Signatures continue on following page)
Security Agreement


 



--------------------------------------------------------------------------------



 



              PRG-SCHULTZ EUROPE, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            THE PROFIT RECOVERY GROUP ASIA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ CANADA, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee   (SEAL)     Name:   Robert B. Lee       Title:  
Chief Financial Officer, Treasurer, and Controller        PRG INTERNATIONAL,
INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRGDS, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee   (SEAL)     Name:   Robert B. Lee       Title:  
Chief Financial Officer and Treasurer    

(Signatures continue on following page)
Security Agreement


 



--------------------------------------------------------------------------------



 



              PRGFS, INC., a Delaware corporation
        By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRGTS, LLC, a Georgia limited
liability company
        By:   /s/ Robert B. Lee   (SEAL)     Name:   Robert B. Lee      
Title:   Chief Financial Officer and Treasurer       THE PROFIT RECOVERY GROUP
MEXICO, INC., a Georgia
corporation
        By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer       [CORPORATE SEAL]
            PRG-SCHULTZ BRASIL, LLC, a Georgia limited liability
company
        By:   /s/ Robert B. Lee   (SEAL)     Name:   Robert B. Lee      
Title:   Chief Financial Officer and Treasurer       HS&A ACQUISITION — UK,
INC., a Texas corporation
        By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer        [CORPORATE SEAL]
         

(End of signatures)
Security Agreement


 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF FILING OFFICES

          Name of Grantor   Jurisdiction   Office(s)
PRG-Schultz International, Inc.
  GA   Georgia Central Index
PRG-Schultz Australia, Inc.
  GA   Georgia Central Index
PRG-Schultz Belgium, Inc.
  GA   Georgia Central Index
The Profit Recovery Group Germany, Inc.
  GA   Georgia Central Index
PRG-Schultz France, Inc.
  GA   Georgia Central Index
The Profit Recovery Group Netherlands, Inc.
  GA   Georgia Central Index
The Profit Recovery Group New Zealand, Inc.
  GA   Georgia Central Index
PRG-Schultz Scandinavia, Inc.
  GA   Georgia Central Index
PRG-Schultz Portugal, Inc.
  GA   Georgia Central Index
PRG-Schultz Switzerland, Inc.
  GA   Georgia Central Index
The Profit Recovery Group Spain, Inc.
  GA   Georgia Central Index
PRG-Schultz Europe, Inc.
  GA   Georgia Central Index
The Profit Recovery Group Asia, Inc.
  GA   Georgia Central Index
PRG-Schultz Canada, LLC
  GA   Georgia Central Index
PRG International, Inc.
  GA   Georgia Central Index
PRGDS, LLC
  GA   Georgia Central Index
PRGFS, Inc.
  DE   Delaware State Index
PRG-Schultz USA, Inc.
  GA   Georgia Central Index
PRGTS, LLC
  GA   Georgia Central Index
The Profit Recovery Group Mexico, Inc.
  GA   Georgia Central Index
PRG-Schultz Brasil, LLC
  GA   Georgia Central Index
HS&A Acquisition — UK, Inc.
  TX   Texas State Index

 



--------------------------------------------------------------------------------



 



SCHEDULE II

                  Jurisidiction of   Taxpayer ID   Organizational Grantor’s
Exact Legal Name   Incorporation   Number   ID Number
PRG-Schultz International, Inc.
  Georgia   58-2213805    K602561
PRG-Schultz Australia, Inc.
  Georgia   58-2248063    K614523
PRG-Schultz Belgium, Inc.
  Georgia   58-2226408    K609517
The Profit Recovery Group Germany, Inc.
  Georgia   58-2248439    K619962
PRG-Schultz France, Inc.
  Georgia   58-2074681    K323981
The Profit Recovery Group Netherlands, Inc.
  Georgia   58-2247655    K616811
The Profit Recovery Group New Zealand, Inc.
  Georgia   58-2248046    K614252
PRG-Schultz Scandinavia, Inc.
  Georgia   58-2561588    0029009
PRG-Schultz Portugal, Inc.
  Georgia   58-2561834    0029010
PRG-Schultz Switzerland, Inc.
  Georgia   58-2406318    K828388
The Profit Recovery Group Spain, Inc.
  Georgia   58-2461695    K917375
PRG-Schultz Europe, Inc.
  Georgia   20-3365295    0542674
The Profit Recovery Group Asia, Inc.
  Georgia   58-2074456    K323809
PRG-Schultz Canada, LLC
  Georgia   90-0350839    07101248
PRG International, Inc.
  Georgia   58-2341353    K732287
PRGDS, LLC
  Georgia   43-2093272    0600266
PRGFS, Inc.
  Delaware   51-0386672    2986065
PRG-Schultz USA, Inc.
  Georgia   58-2213805    K602561
PRGTS, LLC
  Georgia   43-2093270    0600268
The Profit Recovery Group Mexico, Inc.
  Georgia   58-1932732    K103703
PRG-Schultz Brasil, LLC
  Georgia        08020709
HS&A Acquisition — UK, Inc.
  Texas   75-2965383    800028200

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PERFECTION CERTIFICATE
[See Attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
COPYRIGHTS, TRADEMARKS AND PATENTS
Intellectual Property
[See Attached]

 